KUMAR, J.,* Dissenting.
A. Penal Code1 Section 3003, Subdivision (f) Has Been Rewritten by the Majority
The majority finds the word “victim” to be unambiguous, then identifies some ambiguity by pointing out that there are various definitions of “victim” *688under the law, vows not to rewrite section 3003, subdivision (f), and then rewrites the statute to delete murder victims from its ambit. I respectfully disagree with this approach.
I would avoid rewriting section 3003, subdivision (f) and give “victim” a meaning consistent with the California Constitution. With this approach, a murder victim’s sister is a qualifying “victim,” has standing to invoke this provision of the statute, and may request the paroling agency require the murderer, as a condition of parole, to live over 35 miles from her residence.
In pertinent part, section 3003, subdivision (f) provides: “[A]n inmate who is released on parole shall not be returned to a location within 35 miles of the actual residence of a victim of, or a witness to, a violent felony as defined in paragraphs (1) to (7), inclusive, and paragraph 16 of subdivision (c) of Section 667.5 ... if the victim or witness has requested additional distance . . . and if the [appropriate authority] finds that there is a need to protect the . . . well-being of a victim or witness.” Section 667.5, subdivision (c)(1) characterizes murder as a violent felony. Thus, it is clear that, if the necessary finding is made, parolees who have committed murder are subject to the victim residency restriction set forth in section 3003, subdivision (f).2
But this is no longer true because the majority has altered the plain language of the statute. The majority’s definition of “victim” to mean the “person against whom the crime has been committed,” has effectively deleted murder as a qualifying crime because, by virtue of the fact that this “victim” is deceased, he or she cannot make a residency restriction request. As a consequence of the majority opinion, section 3003, subdivision (f) may be invoked to prevent a parolee who had committed murder from living within 35 miles of a witness to the murder but it cannot do anything to prevent the parolee from living as near to the murder victim’s family as the parolee desires.
The Legislature’s express application of the victim residency restriction to parolees who have committed murder has been rendered meaningless by the majority. Such an approach to statutory construction is to be avoided. (People v. Gomez (2008) 43 Cal.4th 249, 264 [74 Cal.Rptr.3d 123, 179 P.3d 917].) When interpreting a statute, no part of the statute should be left “useless or devoid of meaning. [Citations.]” (City and County of San Francisco v. Farrell (1982) 32 Cal.3d 47, 54 [184 Cal.Rptr. 713, 648 P.2d 935].)
*689There is an easy way to comply with the rules of statutory construction and lend meaning to the provision subjecting parolees who have committed murder to the victim residency restriction. In 2008, voters passed Proposition 9, the “Victims’ Bill of Rights Act of 2008: Marsy’s Law,” which amended article I, section 28 of the California Constitution and defined “a ‘victim’ ” to include “a person who suffers direct or threatened physical, psychological, or financial harm as a result of the commission or attempted commission of a crime” as well as “the person’s spouse, parents, children, siblings, or guardian” and “a lawful representative of a crime victim who is deceased . . . .” (Cal. Const., art. I, § 28, subd. (e).)
Proposition 9 was a response to the suffering endured by the family of a college student—Marsy—who was murdered by her boyfriend. (Voter Information Guide, Gen. Elec. (Nov. 4, 2008) text of Prop. 9, § 2, par. 2, p. 128.) While Marsy’s boyfriend was on bail, Marsy’s mother was shocked to encounter him at a local supermarket. (Voter Information Guide, supra, text of Prop. 9, § 2, par. 7, p. 129.) After he was convicted, Marsy’s mother suffered a heart attack while arguing against his release at a parole hearing. (Voter Information Guide, supra, text of Prop. 9, § 2, par. 8, p. 129.) Proposition 9 sought, in part, to “[ijnvoke the rights of families of homicide victims to be spared the ordeal of prolonged and unnecessary suffering (Voter Information Guide, supra, text of Prop. 9, § 3, par. 2, p. 129.)
The intent of section 3003, subdivision (f)—to preserve the well-being of victims of violent crime by decreasing the possibility of unnecessary contact with the parolee who committed the crime—meshes with the purpose and history of Proposition 9. A murder victim’s parents, spouse, children, and siblings should not be barred, as a matter of law, from requesting a residency restriction pursuant to section 3003, subdivision (f). If their suffering is such that their well-being is adversely affected, they should be entitled to a residency restriction no less than a witness to a murder.
An interpretation of the term “victim” in section 3003, subdivision (f) in a manner consistent with Proposition 9 avoids rewriting the statute and removing parolees who have committed murder from the victim residency restriction. As required by our Supreme Court, it gives meaning to the express inclusion of murder victims in the statute.
B. Elizabeth Coral’s3 Daily Pain Warranted Petitioner’s Residency Restriction
The California Supreme Court has recently admonished the appellate courts that, if there is a “modicum of evidence” supporting a prison authority’s *690decision regarding parole, appellate courts must refrain from invading the province of the prison authority to make that decision. (In re Shaputis (2011) 53 Cal.4th 192.) The Supreme Court emphasized deference ought to be given to such decisions and, when assessing whether there is the necessary evidence to support a prison authority’s exercise of discretion regarding parole, “it is not for the reviewing court to decide which evidence ... is convincing.” (Id.., at p. 211.) Nonetheless, the majority reweighs Elizabeth’s testimony and writes in the alternative, even if section 3003, subdivision (f) includes a murder victim’s sister, Elizabeth’s testimony did not adequately demonstrate she needed the residency restriction to protect her well-being. Again, I disagree with the majority’s approach and its conclusion.
Before he murdered the two victims in this case, petitioner had been twice convicted of driving under the influence of alcohol or drugs. The punishment and treatment he received as a result of those convictions did not render him law abiding. On Thanksgiving night in 1986, while under the influence of PCP and being pursued by the police, he drove 80 miles per hour through a stop sign and struck the vehicle being driven by Gladys’s flaneé. Gladys was in the passenger seat. Both occupants of the vehicle were killed.
Elizabeth testified at the parole hearing. During her testimony, she read two letters she had written to petitioner. One of the letters was in the voice of her sister’s flaneé (Lavell) and the other in the voice of her sister. Excerpts from the letters shed light on the degree of suffering endured by Elizabeth.
The letter Elizabeth read in Lavell’s voice included the following: “I was in love once. I asked my girl to marry me many years ago and she said yes. We had everything going for us. . . . She was such a beautiful girl. She brought me such happiness. . . . You took our lives away from us. We had so much going for us. I had a good job. We were going to start a family and have little ones running around. Gladys, my girlfriend, wanted a lot of kids. You took all of that away from us. ... I never got a chance to say goodbye to Gladys. I never got to tell her how special she was to me and I couldn’t live without her. ... I hope that you see our faces in your nightmares and I hope that you feel our presence.”
In the letter drafted in Gladys’s voice, Elizabeth wrote: “I was so pretty back then, so full of hope and dreams. Lavell had just asked me to marry him and I said yes. We were planning to have a family, but couldn’t. We were looking forward to a future together, but that didn’t happen either. . . . Now, do you remember the night that we met[?] . . . Lavell had just proposed to me and we were sharing the joy with our families that day. We were so excited *691and in love. . . . You took all of my hopes and all of my dreams away from Lavell and I. You took my last breath away .... I miss feeling the warmth of the sun on my face. I can’t dance or sing anymore. ... I can no longer see my mom, my dad, my sisters and my brothers. I miss them terribly. ... I hope you see me in your dreams and in your every waking moment for the rest of your life. . . .”
Elizabeth remains haunted by this event. She testified “it still hurts” and that the loss she has endured is “an every day [sic] pain . . . .” In selecting a name for her daughter, Elizabeth chose “Gladys”—the name of her sister. Her pain is bona fide. Elizabeth justifiably sought the residence restriction to protect her well-being. There is no requirement, as the majority seems to suggest, that Elizabeth demonstrate there is a particular degree of likelihood she will encounter petitioner in order to be granted the residency restriction. The Department of Corrections and Rehabilitation appropriately found there was a need to protect the well-being of Elizabeth. The victim residency restriction was properly imposed.
C. Conclusion
I did not agree an order to show cause should issue and I would deny the petition for writ of habeas corpus. I respectfully dissent from the majority opinion.

Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to article VI, section 6 of the California Constitution.


 All future statutory references are to the Penal Code.


 In fact, one of the triggering mechanisms for the residency restriction was a mother’s concern that her son’s murderer'—a man who lived across the street from her—was to be released on parole and would return to live in the home across the street. (Sen. Rules Com., Off. of Sen. Floor Analyses, Rep. on Sen. Bill No. 2408 (1987-1988 Reg. Sess.) Aug. 23, 1988, p. 2.)


 Elizabeth Coral shares the same surname as her sister—victim Gladys Coral. For clarity, further references to these individuals are by first name only.